Citation Nr: 0725380	
Decision Date: 08/15/07    Archive Date: 08/22/07

DOCKET NO.  04-00 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for otitis media and 
otitis externa in the left ear, to include as secondary to 
service-connected otitis media and otitis externa with a 
perforated tympanic membrane in the right ear.

2.  Entitlement to service connection for bilateral hearing 
loss, to include as secondary to service-connected otitis 
media and otitis externa with a perforated tympanic membrane 
in the right ear.

3.  Entitlement to service connection for tinnitus, to 
include as secondary to service-connected otitis media and 
otitis externa with a perforated tympanic membrane in the 
right ear. 


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law

ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from January to March 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 1998 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which determined that, as new and material 
evidence had not been received, the veteran's previously 
denied claim for service connection for otitis media and 
otitis externa in the left ear (characterized as otitis 
media) would not be reopened.  The veteran disagreed with 
this decision in June 1998.

In an October 1998 rating decision, the RO granted service 
connection for otitis media and otitis externa with a 
perforated right tympanic membrane in the right ear, and 
rated the right ear disorders 10 percent disabling effective 
November 17, 1997 (the date of receipt of the veteran's 
claim).  The veteran and his representative were notified of 
this decision in November 1998.  There is no subsequent 
correspondence from the veteran or his representative 
expressing disagreement with this decision.  Thus, an issue 
with respect to the rating or effective date assigned for 
veteran's right ear disorders is not in appellate status.  
See Grantham v. Brown, 114 F.3d 1156 (1997).

In November 1998, the veteran perfected a timely appeal on 
his application to reopen a previously denied claim for 
service connection for otitis media and otitis externa in the 
left ear.  An RO hearing was held on this claim in March 
1999.  In June 1999, the veteran withdrew the application to 
reopen a claim for service connection for otitis media and 
otitis externa in the left ear.

In a written statement received at the RO in June 1999, the 
veteran filed claims for service connection for bilateral 
hearing loss, tinnitus, and for otitis media and otitis 
externa in the left ear, each to include as secondary to 
service-connected otitis media and otitis externa with a 
perforated right tympanic membrane in the right ear.  The RO 
denied these 3 claims in a November 1999 rating decision.  
The veteran disagreed with this decision in December 1999.

In a written statement received at the RO in May 2001, the 
veteran asserted that his request to reopen a previously 
denied claim for service connection for otitis media and 
otitis externa in the left ear had been withdrawn in error in 
June 1999 and requested that VA reopen this claim.

In July 2001, the Board determined that new and material 
evidence had been received to reopen a previously denied 
claim for service connection for asthma and then denied this 
claim on the merits.  The veteran appealed to the United 
States Court of Appeals for Veterans Claims (Veterans Court) 
and, in June 2002, the Veterans Court vacated and remanded 
the Board's July 2001 decision.  In its June 2002 decision, 
the Veterans Court found that the Board had failed to address 
whether new and material evidence had been received to reopen 
claims for service connection for bilateral hearing loss, 
tinnitus, and otitis media and otitis externa of the left 
ear, each to include as secondary to the veteran's service-
connected right ear disorders. 

In a March 2003 rating decision, the RO determined that, 
since new and material evidence had not been received, the 
previously denied claim for service connection for otitis 
media and otitis externa of the left ear would not be 
reopened.  The RO also denied the veteran's claim for service 
connection for bilateral hearing loss, including as secondary 
to service-connected otitis media and otitis externa with a 
perforated right tympanic membrane of the right ear.

In June 2003, the Board granted the veteran's claim for 
service connection for asthma and remanded the three claims 
that remained in appellate status (listed on the first page 
of this decision) to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., for the issuance of a statement of 
the case.  See Manlincon v. West, 12 Vet. App. 238, 240-241 
(1999).

In an October 2003 rating decision, the RO granted service 
connection for asthma and assigned an initial rating of zero 
percent disabling effective May 14, 1998 (the date of the 
veteran's claim), and a 10 percent staged disabling effective 
April 30, 2003 (the date of VA treatment records showing 
increased symptoms).  See Fenderson v. West, 12 Vet. App. 119 
(1999).  The veteran and his representative were notified of 
this decision in November 2003.  In a December 2003 rating 
decision, the RO assigned an increased rating of 30 percent 
disabling for asthma effective November 13, 2003 (the date of 
VA treatment records showing increased symptoms).

In December 2003, the veteran requested an RO hearing.  In 
January 2004, he perfected a timely appeal on the 
three claims listed on the first page of this decision.  In 
February 2004, the veteran withdrew his RO hearing request.

In a February 2004 supplemental statement of the case, the RO 
essentially reopened the veteran's previously denied claim 
for service connection for otitis media and otitis externa of 
the left ear and denied this claim on the merits.  Regardless 
of the RO's action, the Board must make its own determination 
as to whether new and material evidence has been received to 
reopen this claim.  That is, the Board has a jurisdictional 
responsibility to consider whether a claim should be 
reopened, regardless of the RO's finding.  See Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

In an August 2004 rating decision, the RO denied a claim for 
service connection for sleep apnea.  There is no subsequent 
correspondence from the veteran or his representative 
expressing disagreement with this decision; thus, an issue 
with respect to service connection for sleep apnea is not in 
appellate status.

In separate statements received at the RO in August 2004, the 
veteran expressed disagreement with the October and December 
2003 rating decisions.  He sought an earlier effective date 
than May 14, 1998, for service connection for asthma, and 
requested an increased rating in excess of 30 percent for 
asthma effective November 13, 2003.

In an October 2004 rating decision, the RO assigned a 
100 percent rating for asthma effective November 13, 2003, 
and established eligibility for Dependents' Educational 
Assistance (DEA) benefits as of November 13, 2003.  The 
veteran and his representative were notified of this decision 
in January 2005.  There is no subsequent correspondence from 
the veteran or his representative expressing disagreement 
with this decision.  Thus, issues with respect to an earlier 
effective date than November 13, 2003, for the 100 percent 
rating for asthma and eligibility for DEA benefits prior to 
November 13, 2003, are not in appellate status.

In a January 2005 rating decision, the RO assigned a 
30 percent rating for asthma from May 14, 1998, to 
November 13, 2003.  The veteran and his representative were 
notified of this decision in April 2005.  There is no 
subsequent correspondence from the veteran or his 
representative expressing disagreement with this decision; 
thus, an issue with respect to an increased rating in excess 
of 30 percent for asthma from May 14, 1998, to November 13, 
2003, is not in appellate status.

In June 2006, the Board remanded the three claims listed on 
the first page of this decision to the RO/AMC.  The purposes 
of that remand have been met.


FINDINGS OF FACT

1.  The veteran had active service from January 5 to March 
15, 1954.

2.  In an April 1955 rating decision, the RO denied the 
veteran's claim for service connection for a left ear 
disorder; a notice of disagreement was not received to 
initiate an appeal from that determination.

3.  Certain evidence received since the April 1955 rating 
decision bears directly and substantially upon the issue of 
entitlement to service connection for otitis media and otitis 
externa in the left ear, to include as secondary to service-
connected otitis media in the right ear with a perforated 
right tympanic membrane; it is not cumulative or redundant, 
and is so significant that it must be considered in order to 
fully decide the merits of the claim.

4.  The preponderance of the evidence is against a nexus 
between claimed otitis media and otitis externa in the left 
ear and any incident of service; the preponderance of the 
evidence is against a finding that claimed otitis media and 
otitis externa in the left ear were caused or aggravated by 
the veteran's service-connected otitis media and otitis 
externa with a perforated right tympanic membrane in the 
right ear.

5.  The service medical records pertaining to the veteran's 
period of active duty of less than 90 days from January to 
March 1954 do not show bilateral hearing loss or tinnitus 
during active service; there is no post-service medical 
evidence of such until decades thereafter; the preponderance 
of the evidence is against a nexus between bilateral hearing 
loss or tinnitus and service; the preponderance of the 
evidence is against a finding that hearing loss or tinnitus 
was caused or aggravated by the veteran's service-connected 
otitis media and otitis externa with a perforated right 
tympanic membrane in the right ear.


CONCLUSIONS OF LAW

1.  The April 1955 rating decision, which denied entitlement 
to service connection for otitis media, is final.  
38 U.S.C.A. § 7105(c) (West 2002).

2.  Evidence received since the April 1955 rating decision, 
is new and material, and the claim for service connection for 
otitis media and otitis externa in the left ear, to include 
as secondary to service-connected otitis media and otitis 
externa with a perforated right tympanic membrane in the 
right ear is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001).

3. Claimed otitis media and otitis externa in the left ear 
were not incurred or aggravated during active service, nor 
are they proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006); 71 Fed. Reg. 
52744 (2006).

4.  Bilateral hearing loss was not incurred or aggravated 
during active service, nor may sensorineural hearing loss be 
presumed to have been incurred therein; the veteran's hearing 
loss is not proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2006); 71 Fed. Reg. 52744 (2006).

5.  Tinnitus was not incurred or aggravated during active 
service, nor is it proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006); 
71 Fed. Reg. 52744 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)) (2006).  The intended effect 
of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II), the 
Veterans Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.

During the pendency of this appeal, on March 3, 2006, the 
Veterans Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Veterans Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in November 2002, April 2003, and September 2006 fulfills the 
provisions of 38 U.S.C.A. § 5103(a).  That is, the veteran 
was effectively informed to submit all relevant evidence in 
his possession and received notice of the evidence needed to 
substantiate his claims, the avenues by which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Beverly v. 
Nicholson¸19 Vet. App. 394, 403 (2005); see also Mayfield v. 
Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board recognizes that, according to Pelegrini II, at 119-
20, proper VCAA notice must "precede an initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  Here, with respect to the 
veteran's application to reopen a previously denied claim for 
service connection for otitis media and otitis externa in the 
left ear, to include as secondary to service-connected right 
ear disorders, the May 1998 rating decision that is the 
subject of this appeal was issued prior to the enactment of 
the VCAA.  Likewise, the November 1999 rating decision that 
denied the veteran's claims for service connection for 
bilateral hearing loss and for tinnitus, each to include as 
secondary to his service-connected right ear disorders was 
issued before VCAA's enactment.  Notwithstanding this belated 
notice, the Board determines that the RO cured this defect by 
providing this complete VCAA notice together with 
readjudication of the claims, as demonstrated by the November 
2006 supplemental statement of the case (SSOC).  Prickett v. 
Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and readjudicating the claim in the form of an 
SOC to cure timing of notification defect).  The veteran thus 
was not prejudiced by any defect in timing, as "the purpose 
behind the notice has been satisfied . . . that is, affording 
a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim. . . ." 
Mayfield, 19 Vet. App. at 128.

Pursuant to the Board's June 2006 remand, the RO provided the 
veteran and his representative with notice of the Dingess 
requirements in September 2006.  While such notice was also 
post-decisional (i.e., after the May 1998 and November 1999 
rating decisions that are the subject of this appeal), the RO 
also cured this defect by readjudicating the claims in a 
November 2006 SSOC.  Prickett, supra; Mayfield, supra.  
Moreover, as will be explained in greater detail below, the 
preponderance of the evidence is against the veteran's 
claims; thus, any questions as to the appropriate disability 
ratings or effective dates to be assigned are moot.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  In view of the 
foregoing, the Board finds that any presumption of prejudice 
raised by the failure to furnish timely notice is rebutted.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).
With respect to an October 2006 amendment to 38 C.F.R. 
§ 3.310, failure to provide such notice is non-prejudicial 
because, as is explained below, it merely  codified existing 
law found in the Veterans Court's holding in Allen v. Brown, 
7 Vet. App. 439 (1995), pertaining to claims for secondary 
service connection based upon aggravation.  See 71 Fed. 
Reg. 52744 (2006).

Significantly, the evidence does not show, nor does the 
appellant contend, that any notification deficiencies, either 
with respect to timing or content, have resulted in 
prejudice.  That is, there has been no plausible showing of 
how the essential fairness of the adjudication was affected.  
See Mayfield v. Nicholson, 19 Vet. App. 103, 128, 129 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (due 
process concerns with respect to VCAA notice must be pled 
with specificity).  See also Overton v. Nicholson, 20 Vet. 
App. 427 (2006); Dalton v. Nicholson, No. 04-1196 (U.S. Vet. 
App. Feb. 16, 2007); Dunlap v. Nicholson, No. 03-320 (U.S. 
Vet. App. Mar. 22, 2007).  

The Board also finds that all necessary assistance has been 
provided to the appellant.  The evidence includes service 
medical records, private treatment records, and VA medical 
records, including VA examination reports.  There is no 
indication of any additional relevant evidence that has not 
been obtained.  The veteran was provided with a September 
2006 VA audiology examination and October 2006 VA ear disease 
examination, which ruled out a current diagnosis of left ear 
disease and provided a negative nexus opinion relating to the 
claims for service connection for bilateral hearing loss and 
for tinnitus, to include as secondary to service-connected 
otitis media and otitis externa with a perforated right 
tympanic membrane in the right ear.  As explained in more 
detail below, the latter opinion was based upon a review of 
the record and a thorough examination and it is supported by 
a rationale.  The evidence is adequate to resolve all three 
claims; there is no duty to provide another examination or a 
medical opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).
 
In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the appellant.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

New and Material Evidence

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened if new 
and material evidence is presented or secured. 38 U.S.C.A. § 
5108 (West 2002).  New and material evidence is defined by 
regulation, see 38 C.F.R. § 3.156, which VA amended in 2001.  
See 66 Fed. Reg. 45620- 45632 (August 29, 2001).  However, 
the amended version of 38 C.F.R. § 3.156(a) is only 
applicable to claims filed on or after August 29, 2001.  
Because the veteran filed his request to reopen the 
previously denied service connection claim for otitis media 
and otitis externa in the left ear on November 17, 1997, the 
earlier version of 38 C.F.R. § 3.156(a) is applicable to this 
case.

For purposes of this appeal, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001); Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998).  For purposes of reopening a claim, the 
credibility of newly submitted evidence is generally 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992) 
(in determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).

To warrant reopening of a previously and finally disallowed 
claim, newly presented or secured evidence must not be 
cumulative of evidence of record at the time of the last 
prior final disallowance and must relate to the merits of the 
claim as to each central element that was specified as a 
basis for the last final disallowance of the claim.  See 
Evans v. Brown, 9 Vet. App. 273 (1996).  If it is determined 
that new and material evidence has been submitted, the claim 
must be reopened.  VA may then proceed to evaluate the merits 
of the claim on the basis of all the evidence of record, but 
only after ensuring that the duty to assist the veteran in 
developing the facts necessary for his claim has been 
satisfied.

A review of the claims file shows that the RO denied the 
veteran's claim for service connection for otitis media and 
otitis externa in the left ear (characterized as otitis 
media) in an April 1955 rating decision.  The veteran was 
notified of this decision that same month.  However, he did 
not file a timely notice of disagreement as required by 38 
C.F.R. § 20.201.  Under the circumstances, the Board finds 
that the April 1955 rating decision became final.  See 
Veterans Regulations No. 2(a), part II, paras. III, V-VIII, 
No. 2(c) (Ex. Ord. No. 6230, Jul. 28, 1933; Ex. Ord. 
No. 6606, Feb. 17, 1934) (codified as amended at 38 U.S.C.A. 
§ 7105(c) (West 2002)).

The veteran contends, in essence, that he experienced chronic 
otitis media in both ears during active service and that his 
left ear diseases are linked to the in-service ear 
infections.  Since the RO granted his claim for service 
connection for otitis media and otitis externa with a 
perforated right tympanic membrane in the right ear in 
October 1998, the veteran has contended in the alternative 
that his  otitis media and otitis media in the left ear was 
caused by his service-connected right ear disorders.  The RO 
rejected the veteran's assertion of in-service incurrence of 
otitis media and otitis media in the left ear when it denied 
his original claim for service connection for otitis media in 
April 1955 because this assertion was not supported by the 
veteran's service medical records.  As the RO noted in April 
1955, although the veteran was treated during active service 
for otitis media in the right ear, there is no objective 
evidence of complaints of or treatment for any left ear 
problems in the veteran's service medical records.  

The evidence added to the record since the April 1955 rating 
decision consists of VA medical records, post-service private 
treatment records, and lay statements.  Certain of these 
records show complaints of and treatment for otitis media and 
otitis externa in the left ear since service separation, 
albeit decades post-service.  And as explained in more detail 
below, there is an opinion from a private physician, W.L., 
M.D. (Dr. L.), to the effect that the veteran's recurrent 
left ear infections are linked to service and to his service-
connected right ear disorders.  While there is also ample 
medical evidence and a competent opinion that weighs against 
the contended causal relationships, a December 2003 opinion 
from Dr. L., received since the April 1955 rating decision, 
bears directly and substantially upon the issue of 
entitlement to service connection for otitis media and otitis 
externa in the left ear, to include as secondary to service-
connected otitis media in the right ear with a perforated 
right tympanic membrane.  This evidence is not cumulative or 
redundant, and is so significant that it must be considered 
in order to fully decide the merits of the claim.  
Accordingly, the Board finds that evidence received since the 
April 1955 rating decision is new and material, and the claim 
for service connection for otitis media and otitis externa in 
the left ear, to include as secondary to service-connected 
otitis media and otitis externa with a perforated right 
tympanic membrane in the right ear is reopened.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a) (2001).

Service Connection for left Ear Disease, Bilateral Hearing 
Loss and for Tinnitus

Factual Background

A review of the veteran's service medical records indicates 
that he denied any history of ear trouble at his enlistment 
physical examination in December 1953.  In March 1954, he 
complained of recurrent ear aches in the right ear.  (Service 
connection is in effect for right ear disease.)  A Medical 
Board convened in March 1954 subsequently determined that the 
veteran did not meet the standards for enlistment due to 
asthma, and he was discharged from active duty thereafter.

On private audiogram in April 1996, the veteran reported that 
he wore a hearing aid in his right ear "some times."  
Speech discrimination scores were 72 percent in the right ear 
and 96 percent in the left ear.  Bilateral sensorineural 
hearing loss also was present.

In a May 1996 letter, T.V.R., M.D. (-initials used to protect 
privacy) (Dr. T.V.R.), stated that the veteran had a markedly 
improved hearing test following treatment for right otitis 
externa.  

In an April 1998 statement, the veteran contended that his 
"ear drums busted" while he was on a rifle range during 
active service.  He also stated, "I have suffered with ear 
problems ever since and have trouble hearing."

On a private audiological evaluation on October 31, 1997, the 
veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
95
105
X
X
X
LEFT
X
X
X
X
X

On a private audiological evaluation on April 27, 1998, the 
veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
X
85
85
X
X
LEFT
X
95
X
X
X

In a December 1999 statement, the veteran contended that he 
was treated for bilateral ear infections during active 
service.

On VA audiological evaluation in October 2002, the veteran's 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
60
55
90
90
LEFT
35
50
30
50
70

Speech audiometry revealed speech recognition ability of 
92 percent in the right ear and of 96 percent in the left 
ear.  The VA examiner stated that there had been minimal 
changes in the veteran's hearing since a prior evaluation in 
August 1999.

On VA ear disease examination in February 2003, the veteran 
gave a history of progressive bilateral hearing loss.  He 
reported a severe right ear infection during active service.  
The VA examiner observed that, although the claims file had 
not been sent for review, it was not needed.  Otologic 
examination showed bilateral intact tympanic membranes, a 
small amount of cerumen (wax) in the right external auditory 
canal, and no evidence of otitis media or otitis externa.  A 
February 2003 audiogram showed bilateral mild to severe 
predominantly high frequency sensorineural hearing loss.  The 
VA examiner noted that there was no indication that the 
veteran had hearing loss at his separation from service and 
there was no present infection in either ear.  He added that 
the veteran's current auditory thresholds appeared very 
compatible with his age.  Absent active infection or any 
indication of a recent active ear infection, and with 
auditory thresholds that were compatible with the veteran's 
age, the VA examiner concluded that it was most likely that 
the veteran's current bilateral hearing loss occurred 
subsequent to service separation and was very unlikely 
associated with otitis media or otitis externa.  Therefore, 
it was the VA examiner's opinion that it was very unlikely 
that the veteran's current bilateral mild to severe 
predominantly high frequency sensorineural hearing loss was 
related to his service-connected otitis media and otitis 
externa in the right ear and there also was no basis for 
service connection for bilateral hearing loss.  The diagnoses 
were right chronic non-suppurative otitis media and bilateral 
mild to severe predominantly high frequency sensorineural 
hearing loss.

On VA audiological evaluation in February 2003, the veteran's 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
X
60
60
95
95
LEFT
X
50
30
65
70

Speech audiometry revealed speech recognition ability of 
92 percent in the right ear and of 96 percent in the left 
ear.  

In a December 2003 statement, a physician (Dr. M.D.) reported 
that the veteran did not have hearing problems prior to 
enlisting on active service in 1954 and that he now wore 
bilateral hearing aids.

In a December 2003 letter, Dr. L. reported that the veteran 
had told him that he had developed bilateral ear pain, 
pressure, and decreased hearing during active service and, 
when examined during service, he had been told that he had 
fluid and blood in his left ear.  Dr. L. indicated that he 
had not reviewed the veteran's original audiogram or his 
discharge audiogram.  He also stated, "Often under such 
combat conditions when one gets an ear infection, 
historically the other ear would be involved."  Dr. L. 
further noted that he had no reason to doubt the veteran's 
assertion that he experienced decreased bilateral hearing 
during active service and that the veteran had been told this 
when examined during active service.  After reviewing a 
December 2003 audiogram, Dr. L. concluded that the veteran's 
hearing loss was "definitely more pronounced" than was 
normal for his age and  that, based on the veteran's reported 
history and his recent audiogram, his chronic otitis media, 
otitis externa, and hearing loss in the right ear had 
contributed to his hearing loss in the left ear.

On VA audiological evaluation in June 2004, the veteran's 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
60
55
85
100
LEFT
35
55
45
65
70

Speech audiometry revealed speech recognition ability of 
96 percent in the right ear and of 92 percent in the left 
ear.  The VA audiologist found that there had been no 
significant changes from a February 2003 audiogram.  

On VA audiological evaluation in September 2006, the 
veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
60
55
85
100
LEFT
35
55
50
65
70

Speech audiometry revealed speech recognition ability of 
96 percent in the right ear and of 100 percent in the left 
ear.  The diagnosis was bilateral sensorineural hearing loss.

On VA ear disease examination in October 2006, the veteran 
complained of constant tinnitus, progressively worsening 
bilateral hearing loss and otitis media since active service.  
He reported in-service military noise exposure while on a 
rifle range during basic training and he denied a history of 
non-military noise exposure.  The VA examiner reviewed the 
veteran's service medical records and claims file, noting the 
veteran's in-service Medical Board and Dr. L.'s December 2003 
letter.  Otologic examination showed some scarring involving 
both tympanic membranes, although both tympanic membranes 
appeared intact, and no evidence of acute or active infection 
involving the external or middle ear on either side.  A 
September 2006 audiogram showed bilateral mild to severe 
sensorineural hearing loss.  The VA examiner stated that, 
although the veteran "feels that he has had hearing loss and 
tinnitus since he was on active duty, my review of service 
medical records was unable to document or suggest either."  
The VA examiner disagreed with Dr. L's conclusion that the 
veteran's hearing was not compatible with his age; instead, 
the VA examiner found the veteran's hearing compatible with 
his age.  The VA examiner noted that there was no evidence 
that the veteran had served under "combat conditions" as 
Dr. L. stated in his December 2003 letter.  

The VA examiner concluded following the October 2006 
examination that the most likely etiology of the veteran's 
current bilateral hearing loss and tinnitus was presbycusis 
and stated that the veteran's bilateral hearing loss and 
tinnitus had occurred subsequent to service separation.  He 
noted that the possibility of hearing loss and/or tinnitus 
being incurred during active service (from January to March 
1954) would have been remote because hearing loss caused by 
acoustic trauma and noise exposure occurred at the time of 
exposure and not years later.  As noted above, the VA 
examiner concluded that there was "absolutely nothing in the 
service medical records" showing that any left ear problems 
were incurred during active service or that the veteran's 
current left ear disease was caused or aggravated by service-
connected otitis media and otitis externa with a perforated 
right tympanic membrane in the right ear.  Finally, the VA 
examiner concluded that, although the veteran complained of 
bilateral tinnitus, "there was no information to suggest 
that this might have been incurred while on active service."  
He also stated that the most likely etiology of the veteran's 
current tinnitus was age-related factors such as presbycusis 
and that it was less likely than not that any current 
tinnitus was etiologically related to service or was caused 
or aggravated by service-connected otitis media and otitis 
externa of the right ear.

Law and Regulations

Applicable law and regulations provide that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

That an injury or disease occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Where a veteran had active and continuous military service 
for 90 days or more during a period of war, and sensorineural 
hearing loss becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in, or 
aggravated by, service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a 
service-connected disease or injury."  38 C.F.R. § 3.310(a). 
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also 
Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  For valid 
secondary service connection claims, there must be 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical evidence 
establishing a nexus between the service-connected disability 
and the claimed disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998).

As noted above, an amendment to 38 C.F.R. § 3.310, effective 
October 10, 2006, implements the holding in Allen v. Brown, 7 
Vet. App. 439 (1995), for secondary service connection on the 
basis of the aggravation of a nonservice-connected disorder 
by service-connected disability.  See 71 Fed. Reg. 52744 
(2006).  The amendment essentially codifies Allen by adding 
language that requires that a baseline level of severity of 
the nonservice-connected disease or injury must be 
established by medical evidence created before the onset of 
aggravation.

Analysis

                                                        Left 
Ear Disease

The service medical records do not show that the veteran was 
treated for otitis media and otitis externa in the left ear 
during active service and there is no post-service medical 
evidence of a left ear infection until decades post-service.  
Dr. L has provided an opinion that the veteran's recurrent 
left ear infections are linked to service and to his service-
connected right ear disorders.  He specifically concluded 
that based on the veteran's reported history and his recent 
audiogram, his chronic otitis media, otitis externa, and 
hearing loss in the right ear had contributed to his hearing 
loss in the left ear.  However, Dr. L did not review most of 
the relevant medical evidence in the claims file.  Following 
a review of the record and a thorough VA ear disease 
examination in October 2006, a VA physician stated that there 
was "absolutely nothing in the service medical records to 
indicate or suggest that any problem that related to the left 
ear might have been incurred while on active duty."  See VA 
Examination Report dated October 23, 2006 (emphasis added).  
The VA examiner also found that there was no evidence of 
active infection in the left ear, and the veteran had an 
intact left tympanic membrane and normal middle ear function.  

The Court of Appeals for Veterans Claims has held that the 
Board must determine how much weight is to be attached to 
each medical opinion of record.  See Guerrieri v. Brown, 4 
Vet. App. 467 (1993).  Greater weight may be placed on one 
medical professional's opinion over another, depending on 
factors such as reasoning employed by the medical 
professionals and whether or not, and the extent to which, 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).

Adequate reasons and bases, in short, must be presented if 
the Board adopts one medical opinion over another. In 
assessing evidence such as medical opinions, the failure of 
the physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. 444, 448-9 (2000).  In some cases, 
the physician's special qualifications or expertise in the 
relevant medical specialty or lack thereof may be a factor.  
In every case, the Board must support its conclusion with an 
adequate statement of its reasoning of why it found one 
medical opinion more persuasive than the other.

In light of the above, the Board must carefully weigh the 
competent medical evidence before coming to its conclusion.  
In so doing, the Board notes that the more recent October 
2006 opinion from a VA physician is more probative than the 
December 2003 statement from D. L because the former opinion 
was based upon a review of the relevant evidence in the 
claims file and a thorough examination of the veteran's ears.  
While both opinions were supported by a rationale, the 
October 2006 opinion was more thorough in nature.  It is also 
pertinent to note that the latter examination ruled out a 
current diagnosis of otitis media and otitis externa of the 
left ear.  That evaluation, by virtue of it's being far more 
recent in time, is obviously more probative to the question 
of whether there is a current disability of the left ear.  In 
order to establish service connection there must be evidence 
of a present disability.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 

Regarding the veteran's assertions of in-service treatment 
for otitis media and otitis externa in the left ear and 
current left era disease, where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence must demonstrate that the claim is 
plausible.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Mere lay assertions of medical status do not 
constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against a nexus between 
claimed otitis media and otitis externa in the left ear and 
any incident of service and that the preponderance of the 
evidence is against a finding that claimed otitis media and 
otitis externa in the left ear were caused or aggravated by 
the veteran's service-connected otitis media and otitis 
externa with a perforated right tympanic membrane in the 
right ear.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine does not apply and the 
claim for service connection for left ear disease must be 
denied.  Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. 
Cir. 2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant").
 
                                             Hearing Loss and 
Tinnitus

The Board finds that the preponderance of the evidence is 
against the veteran's claims for service connection for 
bilateral hearing loss and tinnitus, each to include as 
secondary to service-connected otitis media and otitis 
externa of the right ear with a perforated right tympanic 
membrane.  The veteran's service medical records are 
completely silent for any complaints of or treatment for 
hearing loss or tinnitus during active service.  The veteran 
was first treated for bilateral hearing loss in April 1996, 
when a private audiogram showed that bilateral hearing loss 
was present but this was more than four decades after his 
separation from service in March 1954.  There were no 
complaints of or treatment for tinnitus in the veteran's 
medical records dated during or after active service until 
his most recent VA ear disease examination in October 2006, 
or more than five decades after service separation, when he 
complained of constant bilateral tinnitus since service.  In 
this regard, the Board observes that a significant lapse in 
time between service and post-service medical treatment may 
be considered as part of the analysis of a service connection 
claim and weighs against the claim.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  
The presumptive provisions for sensorineural hearing loss are 
not applicable in this case because the veteran had less than 
90 days of active duty.  38 C.F.R. §§ 3.307, 3.309.  
Moreover, his high frequency hearing loss is not shown until 
decades post-service.

On VA ear disease examination in February 2003, the veteran's 
reported medical history included a severe right ear 
infection during active service.  The veteran told Dr. L. in 
December 2003 that he had experienced decreased bilateral 
hearing while on active duty and the private physician found 
that the veteran's history as to his hearing loss and 
tinnitus since service was credible.  In his December 2003 
opinion, Dr. L. stated that, although he had not reviewed the 
veteran's service medical records and his opinion was based 
on the veteran's reported history, "combat conditions" may 
have caused the veteran to experience bilateral ear 
infections during active service.  Based on the veteran's 
reported history and a recent audiogram, Dr. L. concluded 
that "there is a connection between [the veteran's] rigorous 
Marine Corps training, exposure to the weather elements, as 
well as the rifle range and the problems he now has in both 
ears."  

The Veterans Court has held that VA cannot reject a medical 
opinion simply because it is based on a history supplied by 
the veteran and that the critical question is whether that 
history was accurate.  See Kowalski v. Nicholson, 19 Vet. 
App. 171 (2005); see also Coburn v. Nicholson, 19 Vet. 
App. 427, 432 (2006) (reliance on a veteran's statement 
renders a medical report incredible only if the Board rejects 
the statements of the veteran).  However, citing its 
decisions in Swann v. Brown, 5 Vet. App. 229 (1993), and 
Reonal v. Brown, 5 Vet. App. 458 (1993), the Veterans Court 
reaffirmed in Kowalski that, in evaluating medical opinion 
evidence, the Board may reject a medical opinion that is 
based on facts provided by the veteran that have been found 
to be inaccurate or because other facts present in the record 
contradict the facts provided by the veteran that formed the 
basis for the opinion.  The veteran's assertion to Dr. L. 
that he was hospitalized during active service for treatment 
for decreased bilateral hearing is not supported by the 
record; as noted above, he complained of ear aches and 
drainage in the right ear during active service and was later 
granted service connection for otitis media and otitis 
externa with a and perforated right tympanic membrane in the 
right ear.  While the VA and Board may not simply disregard a 
medical opinion solely on the rationale that the medical 
opinion was based on a history given by the veteran, there is 
no evidence of the claimed in-service bilateral hearing loss 
and tinnitus.  As far as the "combat conditions" cited by 
Dr. L., which again was based on the veteran's history, the 
service personnel records show that the veteran had less than 
90 days of active duty and there is nothing in the service 
records to indicate acoustic trauma or prolonged exposure to 
excessive noise.  Notwithstanding Kowalski and Coburn, supra, 
the Board is not bound to accept medical opinions that are 
based on history supplied by the veteran, where that history 
is unsupported by the medical evidence or based upon an 
inaccurate factual background.  Black v. Brown, 5 Vet. App. 
177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. 
Brown, 5 Vet. App. 458, 460- 61 (1993).  Thus, Dr. L's 
opinion, which was not based upon a review of the relevant 
medical evidence in the claims file and was supported, at 
least in part, by inaccurate history, is of minimal probative 
value.  

While the veteran is capable of stating that he had some 
degree of hearing loss and noise in his ears (see, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994)), he is not competent 
to diagnose any medical disorder, to include a hearing loss 
disability as defined by 38 C.F.R. § 3.385, or render an 
opinion as to the cause or etiology of any current disorder, 
to include his hearing loss and tinnitus, because she does 
not have the requisite medical knowledge or training.  See 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that 
competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence). 

Following a thorough VA ear disease examination in October 
2006, which included a review of all of the relevant medical 
evidence in the claims file, the physician concluded that the 
most likely etiology of the veteran's current bilateral 
hearing loss and tinnitus was presbycusis and that the 
veteran's bilateral hearing loss and tinnitus had occurred 
subsequent to service separation.  He noted that the 
possibility of hearing loss and/or tinnitus being incurred 
during active service (from January to March 1954) would have 
been remote because hearing loss caused by acoustic trauma 
and noise exposure occurred at the time of exposure and not 
years later.  The VA examiner also found that, although the 
veteran complained of bilateral tinnitus, "there was no 
information to suggest that this might have been incurred 
while on active service."  He also stated that the most 
likely etiology of the veteran's current tinnitus was age-
related factors such as presbycusis and that it was less 
likely than not that any current tinnitus was etiologically 
related to service or was caused or aggravated by service-
connected otitis media and otitis externa of the right ear.  
Thus, the physician conclusively ruled out any medical nexus 
between the veteran's currently diagnosed bilateral hearing 
loss or tinnitus and active service, and ruled out any link 
between such and the veteran's service-connected otitis media 
and otitis externa with a perforated right tympanic membrane 
in the right ear.  This opinion, which again was based upon a 
review of the record and a thorough examination, is 
consistent with the medical record.  The opinion is well 
reasoned and supported by a rationale with citation to the 
clinical record.  For these reasons, it is of far more 
probative weight when compared to the opinion of Dr. L, which 
is of minimum weight for the reasons noted above. 

The veteran's assertion to Dr. L. in December 2003 that he 
had been told that he had decreased bilateral hearing when 
examined during active service, filtered through a lay 
person's sensibilities, is simply too attenuated to 
constitute competent medical evidence.  See e.g., Robinette 
v. Brown, 8 Vet. App. 69, 77 (1995).   

In view of the foregoing, the Board finds that the service 
medical records pertaining to the veteran's period of active 
duty of less than 90 days from January to March 1954 do not 
show bilateral hearing loss or tinnitus.  There is no post-
service medical evidence of either hearing loss or tinnitus 
until decades thereafter.  The preponderance of the evidence 
is against a nexus between bilateral hearing loss or tinnitus 
and service.  The preponderance of the evidence is also 
against a finding that hearing loss or tinnitus was caused or 
aggravated by the veteran's service-connected otitis media 
and otitis externa with a perforated right tympanic membrane 
in the right ear.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

ORDER

New and material evidence having been received, the 
application to reopen the claim for service connection for 
otitis media and otitis externa in the left ear, to include 
as secondary to service-connected otitis media and otitis 
externa with a perforated right tympanic membrane in the 
right ear is granted.

Service connection for otitis media and otitis externa in the 
left ear, to include as secondary to service-connected otitis 
media and otitis externa with a perforated right tympanic 
membrane in the right ear is denied.

Service connection for bilateral hearing loss, to include as 
secondary to service-connected otitis media and otitis 
externa with a perforated right tympanic membrane in the 
right ear is denied.

Service connection for tinnitus, to include as secondary to 
service-connected otitis media and otitis externa with a 
perforated right tympanic membrane in the right ear is 
denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


